FLY, Chief Justice.
The suit forming the basis of this appeal is for $198 and originated in the justice’s court, where Josefa Garcia and her husband sued Jose Rendon for the sum mentioned. In the justice’s court judgment was rendered for the plaintiffs, and the cause was appealed by the defendant to the county court, where the tables were turned, and appellee, who was the defendant, won a judgment that appellants take nothing by their suit. They have perfected this appeal.
The father of Josefa Garcia died, leaving a policy on his life in the sum of $32S, $200 of which was assigned by Josefa Garcia to Ren-don to pay the funeral expenses of the father.
The four propositions are overruled. The record filed in the county court failed to show the oral pleadings made by the defendant in the justice’s court, but contained a written general demurrer and general denial, and it is contended that no oral pleadings by appellee should have been permitted in the county court on appeal. We know of no law requiring the pleadings on appeal from a justice’s court to be the same in the county court on appeal as in the justice’s court. The statute cited does not prescribe any such rule. It provides a rule for written pleadings setting up a cause of action or a set-off, and confines the pleadings on appeal to matters pleaded in the justice’s court. Oral pleadings are not mentioned. If the oral plea made by appel-lee was not pleaded in the justice’s court, appellant should have shown it. The mere fact that the justice of the peace did not note the oral pleadings did not prove that they were not made. Steinberg & Co. v. Jameson (Tex. Civ. App.) 55 S.W.(2d) 579.
The judgment is affirmed.